Citation Nr: 1547322	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  05-07 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent prior to September 1, 2013, and in excess of 10 percent, thereafter, for degenerative changes of the left knee, to include the propriety of the rating reduction from 20 percent to 10 percent, effective September 1, 2013.

2.  Entitlement to an initial rating in excess of 10 percent for instability of the left knee.

3.  Entitlement to an initial rating in excess of 20 percent prior to September 1, 2013, and in excess of 10 percent, thereafter, for chronic strain with low back pain, to include the propriety of the rating reduction from 20 percent to 10 percent, effective September 1, 2013.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU). 



REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2003 and April 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In the July 2003 rating decision, the RO granted service connection for degenerative changes of the left knee with an evaluation of 10 percent, effective May 16, 2003, and service connection for chronic strain with low back pain with an evaluation of 10 percent, effective May 16, 2003.  In the April 2004 rating decision, the RO granted service connection for instability of the left knee with an evaluation of 10 percent, effective May 16, 2003.

In a March 2005 rating decision, the RO granted an earlier effective date of January 6, 2003, for service connection for degenerative changes of the left knee and instability of the left knee.  

In July 2007, the Board denied the Veteran's appeals for ratings in excess of 10 percent, each, for left knee degenerative changes, left knee instability, and chronic strain with low back pain.  The Veteran appealed this decision to the United States Court of Appeals for Veterans' Claims (Court).

In January 2009, the parties filed a Joint Motion for Remand, and in an Order dated in January 2009, the Court vacated and remanded the Board's July 2007 decision.

In an April 2009 decision, the Board continued the 10 percent rating for left knee instability but granted increased initial ratings of 20 percent for the Veteran's chronic strain with low back pain and his left knee degenerative changes.  In a February 2010 rating decision, the RO effectuated these changes pursuant to the Board's April 2009 decision.  The Veteran again appealed this decision to the Court.  The Court issued a February 2011 decision, and in an Order dated in May 2011, the Court vacated and remanded the Board's April 2009 decision pursuant to the Court's February 2011 decision.  The Court's decision, however, did not affect the ratings of 20 percent for the Veteran's chronic strain with low back pain and his left knee degenerative changes, as effectuated in the February 2010 rating decision.

The Board last considered the issues on appeal in a September 2011 decision, at which time it remanded for new VA examinations of the Veteran's back and left knee, and referred the issue of entitlement to a TDIU for adjudication.  

Following the September 2011 remand, the RO proposed and implemented reductions in the ratings for chronic strain with low back pain and early degenerative changes of the left knee, both from 20 percent to 10 percent, effective September 1, 2013.

Subsequently, in a June 2014 rating decision, the RO proposed further reductions in the ratings for chronic strain with low back pain and early degenerative changes of the left knee, both from 10 percent to 0 percent.  Those proposed rating reductions have not been implemented as of yet.

In October 2013, the Veteran filed a formal claim of a TDIU, which the RO denied in an April 2014 rating decision.  Nevertheless, the TDIU claim remains under the Board's jurisdiction as part and parcel of the appeal from the rating assigned for the underlying disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In July 2014 and November 2014, the Veteran's attorney requested separate time extensions to submit legal arguments, which the Board granted in July 2014 and February 2015, respectively.  In April 2005, the Veteran's attorney requested a third extension, which the Board denied in June 2015.  The Board, however, notes that it received legal arguments from the Veteran's attorney in May 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As stated in the introduction, the Board last considered this matter in September 2011, when it remanded for VA examinations to determine the current nature and severity of the Veteran's service-connected back and left knee disabilities.  

The Veteran underwent VA examinations of his back and left knee in March 2012.  Thereafter, in May 2014, the RO issued a supplemental statement of the case (SSOC) and, in June 2014, the case was returned to the Board.

The record shows that the Veteran underwent additional VA examinations of his back and left knee in February 2015 (in Virtual VA).  This evidence has not been considered by the RO, and there is no indication that the Veteran has waived initial review by the AOJ.  As such, the Veteran's claim must be remanded for AOJ consideration of the evidence added to the record since the June 2014 SSOC.

Accordingly, the case is REMANDED for the following action:

Readjudicate the issues on appeal with consideration of all evidence obtained since the issuance of the SSOC in June 2014.  Specifically, VA has received records of February 2015 VA examinations of the Veteran's back and left knee.  If the benefit sought on appeal remains denied, the Veteran and should be furnished an appropriate SSOC and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




